Citation Nr: 0937198	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hallux valgus.

2.  Entitlement to service connection for a skin disability 
to include folliculitis and acne.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran testified before the 
undersigned at a Travel Board hearing in June 2009.  

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if any further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims.

Regarding the issue of entitlement to service connection for 
hallux valgus, the Board notes that the service treatment 
records clearly indicate the presence of a calcium deposit on 
the right foot, not considered disabling.  However, during 
service the Veteran complained of foot problems and continued 
to do so upon discharge.  He also received treatment for this 
condition after service.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Veteran must be afforded a 
VA foot examination to determine whether his right foot 
calcium deposit was aggravated beyond its natural progression 
during his time in service.

With regard to the claim of service connection for a skin 
disorder, during his hearing, the Veteran testified that 
there were missing records from the Dallas, Texas VA facility 
as well as from P.Z., M.D., and it was determined that these 
records should be obtained in conjunction with the claim.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

In addition, the records reflect that during service, in June 
1967, the Veteran was treated for a cyst behind his ear which 
was lanced and drained.  The discharge examination revealed 
normal skin.  Post-service, the Veteran and his wife have 
stated that the Veteran has had continuous skin issues with 
variable diagnoses including folliculitis, acne, and 
recurrent sebaceous cysts (similar to the inservice cyst).  
There is medical evidence documenting treatment and diagnoses 
over the years, but not in the years immediately following 
service.  The Veteran related that although he was treated in 
that timeframe, the records are unavailable.  However, he has 
submitted a letter from Dr. Z. in which Dr. Z. indicated that 
it is as likely as not that his skin disorders began during 
service.  As noted, there are missing records and the Board 
will endeavor to obtain those available.  As such, a VA 
medical examination should also be afforded to the Veteran 
once those records have been obtained.  See McLendon, supra.

Accordingly, this matter is REMANDED for the following 
actions:

1.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the Veteran's 
treatment at the Dallas VA facility as 
well as from Dr. Z.  Any responses 
received in conjunction with these 
requests should be memorialized in the 
Veteran's claims file.

2.  After receiving any outstanding 
medical records, as indicated above, the 
Veteran should be scheduled for VA foot 
and skin examinations with appropriate 
experts.  The examiners should review the 
Veteran's claims file and a copy of this 
REMAND in conjunction with the 
examinations and note this has been 
accomplished in the examination reports.

The VA foot examiner should state whether 
it is at least as likely as not that the 
Veteran's pre-existing right foot calcium 
deposit was aggravated beyond its natural 
progression during the Veteran's time in 
active military service.  The examiner 
should provide a thorough and well-
reasoned rationale for any conclusion 
reached.

The VA skin examiner should diagnose any 
current skin disabilities suffered by the 
Veteran.  Thereafter, the examiner should 
state whether it is at least as likely as 
not that the current disability(ies) 
is/are the result of the Veteran's time 
in active duty service.  The examiner 
should specifically address the in-
service diagnosis of a cyst behind the 
Veteran's ear.  The examiner should 
provide a thorough and well-reasoned 
rationale for any conclusion reached.
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  Thereafter, the AMC should readjudicate 
the claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


